COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING



Cause number: 01-12-00535-CV

Style:          Gary Jones and Carol Jones, Appellants v.
                Pesak Brothers Construction, Inc., Appellee

Type of motion:        Motion rehearing filed November 8, 2013


Party filing motion:   Appellants


         Appellants’ motion for rehearing is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

Panel consists of Justices Jennings, Bland, and Massengale.




Date: December 12, 2013